TRANSFER AGENT SERVICING AGREEMENT THIS AGREEMENT is made and entered into as of this 15th day ofNovember, 2007, by and between WINTERGREEN FUND, INC., a Maryland corporation (the “Fund” or “Company”), and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company (“USBFS”). WHEREAS, the Company is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company, and is authorized to issue shares of beneficial interest in separate series, with each such series representing interests in a separate portfolio of securities and other assets; WHEREAS, USBFS is, among other things, in the business of administering transfer and dividend disbursing agent functions for the benefit of its customers; and WHEREAS, the Fund desires to retain USBFS to provide transfer and dividend disbursing agent services; NOW, THEREFORE, in consideration of the promises and mutual covenants herein contained, and other good and valuable consideration, the receipt of which is hereby acknowledged, the parties hereto, intending to be legally bound, do hereby agree as follows: 1. Appointment of USBFS as Transfer Agent The Company hereby appoints USBFS as transfer agent of the Company on the terms and conditions set forth in this Agreement, and USBFS hereby accepts such appointment and agrees to perform the services and duties set forth in this Agreement.The services and duties of USBFS shall be confined to those matters expressly set forth herein, and no implied duties are assumed by or may be asserted against USBFS hereunder. 2. Services and Duties of USBFS USBFS shall provide the following transfer agent and dividend disbursing agent services to the Company: A. Receive and process all orders for the purchase, exchange, and/or redemption of shares in accordance with Rule 22c-1under the 1940 Act, as well as the terms of the Company’s prospectus and SAI, including but not limited to the Company’s market timing and redemption fee policies as disclosed therein. B. Process purchase orders with prompt delivery, where appropriate, of payment and supporting documentation to the Company’s custodian, and issue the appropriate number of uncertificated shares with such uncertificated shares being held in the appropriate shareholder account. C. Arrange for the issuance of shares obtained through transfers of funds from Fund shareholders’ accounts at financial institutions and arrange for the exchange of shares for shares of other eligible investment companies, when permitted by the Fund’s prospectus (the “Prospectus”). D. Process redemption requests received in good order and, where relevant, deliver appropriate documentation to the Company’s custodian. E. Pay monies upon receipt from the Company’s custodian, where relevant, in accordance with the instructions of redeeming shareholders. F. Process transfers of shares in accordance with the shareholder’s instructions, after receipt of appropriate documentation from the shareholder as specified in the Prospectus. G. Prepare and transmit payments for dividends and distributions declared by the Company with respect to the Fund, after deducting any amount required to be withheld by any applicable laws, rules and regulations and in accordance with shareholder instructions. H. Serve as the Fund’s agent in connection with accumulation, open account or similar plans (e.g., periodic investment plans and periodic withdrawal plans). I. Make changes to shareholder records, including, but not limited to, address changes in plans (e.g., systematic withdrawal, automatic investment, dividend reinvestment). J. Handle load and multi-class processing, including rights of accumulation and purchases by letters of intent. K. Record the issuance of shares of the Fund and maintain, pursuant to Rule 17Ad-10(e) promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), a record of the total number of shares of the Fund which are authorized, issued and outstanding. L. Prepare shareholder meeting lists and, as necessary cooperate with the Company’s proxy service to assist the service in mailing, receiving and tabulating proxies. M. Mail shareholder reports and Prospectuses to current direct shareholders. N. Prepare and file U.S. Treasury Department Forms945, 1042, 1099, 5498 and other appropriate information returns required with respect to dividends and distributions for all shareholders. O. Provide shareholder account information and prepare and mail confirmations and statements of account to direct shareholders for all purchases, redemptions and other confirmable transactions as agreed upon with the Company. 2 P. Mail requests for shareholders’ certifications under penalties of perjury and pay on a timely basis to the appropriate federal authorities any taxes to be withheld on dividends and distributions paid by the Company, all as required by applicable federal tax laws and regulations. Q. Provide a Blue Sky system that will enable the Company to monitor the total number of shares of the Fund sold in each state; provided that the Company, not USBFS, is responsible for ensuring that shares are not sold in violation of any requirement under the securities laws or regulations of any state. R. Answer correspondence and phone calls from securities brokers and others relating to USBFS’s duties hereunder. S. Shareholder telephone, [internet], voice response unit and correspondence servicing, including response to shareholder complaints. T. Where available, overseeing inquiries, trading and account opening via Internet. U. Answer shareholder calls intended for Advisers office and relay information to Adviser via e-mail (or as otherwise discussed) in a timely manner (within 2 hours).USBFS will provide a weekly recap of all Adviser calls. V. Reimburse the Fund each month for all material losses resulting from “as of” processing errors for which USBFS is responsible in accordance with the “as of” processing guidelines set forth on Exhibit A hereto. W. Provide transfer agent reporting as requested by the Company, including, but not limited to: Below Minimum Accounts (monthly), Foreign Accounts (monthly), Complaint Call Log (Monthly), Detailed Call Reporting (Purpose for call, Call Metrics, etc)(Monthly), and any reporting as requested by the Board of Directors X. Provide daily notification of large trade events Y. Financial intermediary shareholder accounts processing and servicing a. Track Shareholder accounts by financial intermediary sourceand otherwise as reasonably requested by the Fund and provide periodic reporting to Fund. b. Receive from Shareholders or debit Shareholder accounts for sales commissions, including contingent deferrerd, deferred, and other sales charges, and servicefees (i.e. redemption fees). 3 c. Prepare and, subject to receipt of good funds, transmit payments to underwriters, selected dealers, and others for commissions and service fees receieved. Z. IRA and 403(B) account processing and servicing AA. Provide Company with the ability to opt out of the “VRU” BB. Coordination with Distributor on the implementation of all Broker-Dealer requests. CC. Provide the Company’s distributor with such reporting and support as is requested. DD. Track blue sky sales and make appropriate filings with respect to escheatment laws. EE. USBFS agrees to provide highly qualified and trained personnel and will conduct periodic training with the personnel. FF. Provide Company the ability to participate in shareholder calls as requested. GG. Track redemptions fees based on stated accounting method. HH. Maintain all shareholder accounts and records accordingly. II. Maintain all tax lots for each shareholder account. JJ. Company will provide list of “special processing” shareholders so checks can be authorized quickly including but not limited to cashiers checks. KK. Provide daily estimated transfer agent cash flow subscription and redemption information (direct and NSCC) to the Company by 5:30 PM ET. LL. Maintain daily ACH transmissions. MM. Image all source documentation. NN. Generate user defined reports from the shareholder system. OO. Perform legal review on all incoming transactions. PP. Research and resolve account documentation issues. QQ. Provide phone support for marketing ad campaigns and track effectiveness by assets and account size for Fund direct accounts at agreed upon fee. 4 RR. Provide AML review for direct investors. SS. Track 12b-1 distributions and commissions. USBFS shall provide the services set forth above in accordance with the applicable service standards set forth in Exhibit D hereto. 3. Additional Services to be Provided by USBFS A. Omnibus Account Transaction Monitoring: The fees for the following services are attached in the MARS fee schedule at Appendix 1 to Schedule B. USBFS will perform the following services with respect to the Company: a. Omnibus account identification. b. Analysis of omnibus account trading activity to determine if arbitrage opportunities exist triggering underlying account. transaction data request of an intermediary. c. Managing the request and flow of underlying data, upon authorization by the Company. d. Storage of underlying account transaction data e. Applying the Company’s market timing policies upon receipt of underlying account transaction data to flag violations. f. Reporting red flag violations to the Company’s CCO. g. Providing standard report package to the Company and the Board for on-going review and monitoring of data. B USBFS shall maintain facilities and procedures reasonably acceptable to the Company for safekeeping of all records of the Company related to its services under this Agreement as required pursuant to the 1940 Act. C If the Company so elects, by including the service it wishes to receive in its fee schedule, USBFS shall provide the following services that are further described and that may be subject to additional terms and conditions specified in their respective exhibits, as such may be amended from time to time: Internet Access, Fan Web, Vision Mutual Fund Gateway, MARS (Exhibit B) The Company hereby acknowledges that exhibits are an integral part of this Agreement and, to the extent services included in Exhibit B are selected by the Company, such services shall also be subject to the terms and conditions of this Agreement.To the extent the terms and conditions of this Agreement conflict with the terms and conditions included in Exhibit B, the exhibits shall control.The provisions of Exhibit B, as applicable, shall continue in effect for as long as this Agreement remains in effect, unless sooner terminated pursuant to Section 13 hereof. 5 D. USBFS shall allow the Company access to various fund data, systems, industry information and processes as the parties may agree to from time to time, through Mutual Fund eXchange (“MFx”), subject to the terms of this Agreement and the additional terms and conditions contained in the on-line MFx access agreement to be entered into upon accessing MFx for the first time.USBFS shall enable the Company to access MFx services by supplying the Company with necessary software, training, information and connectivity support as mutually agreed upon, all of which shall constitute confidential knowledge and information of USBFS and shall be used by the Company only as necessary to access MFx services pursuant to this Agreement.The Company shall provide for the security of all codes and system access mechanisms relating to MFx provided to it by USBFS and implement such security procedures and/or devices to ensure the integrity of MFx.The Company hereby understands that USBFS will perform periodic maintenance to the MFx hardware and software being accessed, which may cause temporary service interruptions.USBFS shall notify the Company of all planned outages and, to the extent possible, will perform any necessary maintenance during non-business hours. The Company hereby acknowledges that all programs, software, manuals and other written information relating to MFx access provided by USBFS pursuant to this Agreement shall remain the exclusive property of USBFS at all times. The Companyacknowledges that it is responsible for determining the suitability and accuracy of the information obtained through its access to MFx.USBFS MAKES NO WARRANTIES OR REPRESENTATIONS, EXPRESSED OR IMPLIED, WITH RESPECT TO THE SUITABILITY AND ACCURACY OF FUND DATA, SYSTEMS, INDUSTRY INFORMATION AND PROCESSES ACCESSED THROUGH MFx.However, USBFS will assist theCompanyin verifying the accuracy of any of the information made available to the Companythrough MFx and covered by this Agreement. In the event of termination of this Agreement, in addition to the requirements set forth in Section 14 hereof, the Company shall immediately end its access to MFx and return all codes, system access mechanisms, programs, manuals and other written information to USBFS, and shall destroy or erase all such information on any diskettes or other storage medium, unless such access continues to be permitted pursuant to a separate agreement. 6 4. Lost Shareholder Due Diligence Searches and Servicing The Company hereby acknowledges that USBFS has an arrangement with an outside vendor to conduct lost shareholder searches required by Rule 17Ad-17 under the Securities Exchange Act of 1934, as amended.Costs associated with such searches will be passed through to the Company as an out-of-pocket expense in accordance with the fee schedule set forth in Exhibit C hereto.If a shareholder remains lost and the shareholder’s account unresolved after completion of the mandatory Rule 17Ad-17 search, the Company hereby authorizes vendor to enter, at its discretion, into fee sharing arrangements with the lost shareholder (or such lost shareholder’s representative or executor) to conduct a more in-depth search in order to locate the lost shareholder before the shareholder’s assets escheat to the applicable state.The Company hereby acknowledges that USBFS is not a party to these arrangements and does not receive any revenue sharing or other fees relating to these arrangements.Furthermore, the Company hereby acknowledges that pursuant to such arrangements, the vendor may receive up to 35% of the lost shareholder’s assets as compensation for its efforts in locating the lost shareholder. 5. Anti-Money Laundering Program The Company delegates to USBFS the performance of the services set forth below (the “AML Services”) with respect to shareholder accounts maintained by USBFS pursuant to this Agreement; and subject to the terms and conditions of this Agreement, USBFS accepts this delegation and agrees to perform the AML Services in accordance with theCompany’s and USBFS’ AML Program.
